     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 1 of 8



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4
 5    KEVING ALMY,                                              Case No. 2:12-cv-00129-RFB-VCF
 6                                           Plaintiff,
 7                                                                            ORDER
 8    v.
 9
10    D. DAVIS, et al.,
11                                        Defendants.
12
13
             I.   INTRODUCTION
14
15         Before the Court is Defendants’ Motion for Summary Judgment. ECF No. 543. For the reasons

16    discussed below, Defendants’ Motion for Summary Judgment is granted.
17
            II.   PROCEDURAL BACKGROUND
18
               After mandatory screening pursuant to 28 U.S.C. § 1915A, Plaintiff Kevin Almy,
19
      proceeding pro se in this action, filed an Amended Complaint on April 4, 2012. ECF Nos. 6,9.
20
21    Following a trial on the merits of some of Plaintiff’s claims, two claims remain for adjudication:

22    (1) an Eighth Amendment conditions of confinement claim against Defendants Tackett, Halling,
23
      Henley, Mattice and Warden Smith, and (2) a Fourteenth Amendment claim for deprivation of
24
      liberty without due process against Defendant Kennedy. ECF Nos. 9, 461. Defendants filed a
25
      Motion for Summary Judgment regarding these remaining claims on February 27, 2020. ECF No.
26
27    543. Plaintiff filed two motions for an extension of time to respond to Defendants’ motion, which

28    this Court granted. ECF Nos. 545-548. Plaintiff had until August 24, 2020 to file a response yet
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 2 of 8



 1    failed to do so. ECF No. 548.
 2        III.   FACTUAL ALLEGATIONS
 3
         The Court finds the following facts undisputed in terms of this motion as Plaintiff has not filed
 4
      a response to Defendants’ motion. This case is a pro se civil rights action pursuant to 42 U.S.C. §
 5
 6    1983. Plaintiff was an inmate in custody of the Nevada Department of Corrections (“NDOC”) at

 7    the time of alleged events, which occurred while he was housed at Warm Springs Correctional
 8    Center (“WSCC”).
 9
                     a. Eighth Amendment—Conditions of Confinement
10
         WSCC officials assigned Plaintiff to WSCC Unit 4B, cell 12 (“4B 12”) on November 28, 2010
11
12    through December 2, 2010. Plaintiff alleges that while he was in 4B 12 the temperatures were

13    frigid. Defendant Tackett was working Unit 4B at the time and did not perceive and was unaware
14    of “frigid conditions” in cell 4B 12 during the relevant time period. Defendant Mattice reviewed
15
      the daily management reports and maintenance records for Unit 4B for the relevant period and
16
      found no evidence to indicate cold temperatures in 4B 12 or a problem with Unit 4B’s heating
17
18    system.

19       During this period, Plaintiff had access to all the clothing and bed linens that he was entitled
20    to. Tackett provided Plaintiff with one orange jumpsuit, one mattress, one set of sheets, and one
21
      blanket. Plaintiff was also able to obtain an additional blanket. Plaintiff did not file a grievance
22
      regarding inadequate heat or “frigid” winter temperatures in 4B 12, although he filed grievances
23
24    regarding other issues related to his time in segregation from late November to early December

25    2010.
26                   b. Fourteenth Amendment—Denial of Due Process
27
         Plaintiff alleges that he spent 49 days in administrative segregation—43 days prior to his
28



                                                     -2-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 3 of 8



 1    Disciplinary Hearing and six days afterwards. Plaintiff alleges that Defendant Kennedy made
 2    several procedural errors before, during, and after the Disciplinary Hearing. On August 3, 2011,
 3
      Plaintiff received Notice of Charges against him for his Disciplinary Hearing, which was more
 4
      than 24 hours before his Hearing on September 11, 2011. During the Hearing, Plaintiff was not
 5
 6    allowed to call one witness due to relevancy and redundancy issues. Plaintiff was denied legal

 7    counsel for the Hearing; his proposed legal counsels were two “legal-eagle friends,” John Quintaro
 8    and Countryman; however, Plaintiff produced no evidence that they were Nevada-licensed
 9
      attorneys. After the Hearing, Plaintiff received a written statement of evidence relied upon and
10
      the reasons for taking disciplinary action against him.
11
12        IV.    LEGAL STANDARD

13       Summary judgment is appropriate when the pleadings, depositions, answers to interrogatories,
14    and admissions on file, together with the affidavits, if any, show “that there is no genuine dispute
15
      as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
16
      56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986). When considering the propriety
17
18    of summary judgment, the court views all facts and draws all inferences in the light most favorable

19    to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir. 2014).
20    However, when the nonmoving party fails to file a point and authorities in response, the court can
21
      consider the facts undisputed for the purposes of the motion. Fed.R.Civ.P. 56 (e)(2); Heinemann
22
      v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013). Failure of the moving party to respond to the
23
24    motion alone is not sufficient to grant summary judgment under Local Rule 7-2(d). See Martinez

25    v. Stanford, 323 F.3d 1178, 1182 (9th Cir. 2003). Instead, the moving party must still meet its
26    affirmative duty under Fed.R.Civ.P. 56 to demonstrate its entitlement to judgment as a matter of
27
      law. Id. Therefore, this Court still must determine whether summary judgement shall be granted
28



                                                     -3-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 4 of 8



 1    on the merits.
 2         V.    ANALYSIS
 3
                       a. Exhaustion of Administrative Remedies
 4
         Defendants argue that Plaintiff has not exhausted administrative remedies with respect to his
 5
 6    Eight Amendment claim against Defendants, Tackett, Halling, Henley, Mattice and Warden Smith,

 7    and thus cannot proceed with a § 1983 action against them. This Court agrees.
 8       The Prison Litigation Reform Act (PLRA) requires that before bringing a § 1983 action, a
 9
      prisoner must exhaust all available administrative remedies. 42 U.S.C. § 1997e(a). For exhaustion
10
      to be proper, the prisoner must proceed through each step of the prison’s grievance procedure.
11
12    Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (citing Woodford v. Ngo, 548 U.S. 81, 93

13    (2006)). The level of detail needed in a grievance to properly exhaust under the PLRA depends
14    on the applicable grievance procedures of each individual prison. Jones v. Bock, 549 U.S. 199,
15
      218 (2007). In the absence of a prison policy or procedure specifying a particular level of detail
16
      at which grievances must be stated, the Ninth Circuit has held that a grievance is sufficient for
17
18    exhaustion purposes “if it alerts the prison to the nature of the wrong for which redress is sought.”

19    Griffin, 557 F.3d at 1120 (quoting Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002)). Where an
20    exhaustion defense is raised in a motion for summary judgment, disputed questions of fact should
21
      be resolved by the judge rather than the jury. Albino v. Baca, 747 F.3d 1162,1170–71 (9th Cir.
22
      2014). “If the district judge holds that the prisoner has exhausted available administrative
23
24    remedies, that administrative remedies are not available, or that a prisoner's failure to exhaust

25    available remedies should be excused, the case may proceed to the merits.” Id. at 1171. “[T]he
26    defendant in a PLRA case must plead and prove nonexhaustion as an affirmative defense.” Albino,
27
      747 F.3d at 1171.
28



                                                      -4-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 5 of 8



 1       NDOC Administrative Regulation (AR) 740 sets forth the grievance procedure applicable to
 2    Nevada inmates. There are three levels of grievances within AR 740: an Informal grievance (AR
 3
      740.08), a First–Level grievance (AR 740.09), and a Second–Level grievance (AR 740.10). Id. at
 4
      11-14. Inmates who are dissatisfied with a decision at a lower level may appeal the decision by
 5
 6    filing a higher–level grievance. Once a decision on the merits has been rendered on a Second–

 7    Level grievance, the NDOC administrative grievance process is considered exhausted. AR 740
 8    also provides the time frame in which a grievance must be filed and provides that an informal
 9
      grievance must be filed within six months for issues involving personal injury, medical, or any
10
      other tort claims including civil rights claims.
11
12       Here, Defendants met their burden by showing that NDOC does have official policies for

13    prison grievance procedures and there is no evidence on the record that Almy submitted any type
14    of grievance regarding “frigid” temperatures in 4B 12. Although Almy did submit grievances
15
      regarding inadequate pain treatment while in 4B 12 none of them even remotely discuss being
16
      subject to “frigid” temperatures. Thus, even submitted grievances regarding Almy’s conditions of
17
18    confinement were insufficient to “alert the prison to the nature of the wrong for which redress is

19    sought.” Griffin, 557 F.3d at 1120. Therefore, this Court finds that Plaintiff did not exhaust his
20    administrative remedies as to his conditions and confinement claim.
21
                     b. Deprivation of Due Process
22
         Defendants argue that the time Plaintiff spent in disciplinary segregation does not constitute
23
24    an atypical or significant deprivation of liberty and Defendant Kennedy did not violate Plaintiff’s

25    due process rights before, during, and after Plaintiff’s Disciplinary Hearing. This Court agrees.
26       In order to state a Fourteenth Amendment due process claim, a plaintiff must adequately allege
27
      that he was denied a specified liberty interest and that he was deprived of that liberty interest
28



                                                         -5-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 6 of 8



 1    without the constitutionally required procedures. Swarthout v. Cooke, 562 U.S. 216, 219 (2011).
 2    Such interests may arise from the Constitution itself or from state law. When there is such a liberty
 3
      interest or property interest, the only other issue is whether the plaintiff was deprived of that
 4
      interest without the constitutionally required procedures. Id. at 861-63. Under the Due Process
 5
 6    Clause, an inmate does not have liberty interests related to prison officials’ actions that fall within

 7    “the normal limits or range of custody which the conviction has authorized the State to impose.”
 8    Sandin v. Conner, 515 U.S. 472, 478 (1995) (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)).
 9
      The Clause also contains no embedded right of an inmate to remain in prison’s general population.
10
      Id. at 485–86.
11
12       State law also may create liberty interests. Where segregated housing or other prison sanctions

13    “impose[ ] atypical and significant hardship on the inmate in relation to the ordinary incidents of
14    prison life[,]” due process protections arise. Sandin, 515 U.S. at 483–84. What matters is not the
15
      particular label or characterization of the segregation or sanction, but instead, its “whether
16
      disciplinary confinement presents the type of atypical, significant deprivation in which a State
17
18    might conceivable create a liberty interest.” Id. at 486. When conducting the atypical-hardship

19    inquiry, courts examine a “combination of conditions or factors. . . ” Keenan v. Hall, 83 F.3d
20    1083, 1089 (9th Cir. 1996). These include: (1) the extent of difference between segregation and
21
      general population; (2) the duration of confinement; and (3) whether the sanction extends the
22
      length of the prisoner's sentence. See Serrano, 345 F.3d at 1078 (citing and discussing Sandin,
23
24    515 U.S. at 486–87). That a particular punishment or housing placement is more restrictive than

25    administrative segregation or general population privileges is, alone, not enough. Rather, the Court
26    must consider whether the conditions present an atypical hardship. See Sandin, 515 U.S. at 486
27
      (noting that petitioner’s disciplinary segregation although having significant amounts of lockdown
28



                                                       -6-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 7 of 8



 1    time was similar to those outside of segregation).
 2       Plaintiff’s due process claim is based on the fact that he spent 49 days in segregation for
 3
      discipline resulting from a Disciplinary Hearing where Defendant Kennedy made numerous
 4
      alleged procedural errors. Aside from the allegations in Plaintiff’s complaint, Almy does not
 5
 6    provide any evidence that his placement in segregation was atypical or significant. Moreover, it

 7    is unlikely that Almy’s 49 days of segregation would be considered an “aytipical and significant
 8    hardship.” See Brown v. Oregon Dept. of Corrections, 751 F.3d 983, 987-88 (9th Cir. 2014)
 9
      (twenty-seven-month confinement in segregation without meaningful review imposed an atypical
10
      and significant hardship.)
11
12       Even if this Court were to assume Almy possessed a liberty interest in his placement in

13    disciplinary segregation, the court also finds that Almy was afforded due process. A review of the
14    notice of charges for the July 28, 2011 incident and the summary of the hearing for the notice of
15
      charges, shows that Almy was given a proper hearing before being sentenced to disciplinary
16
      segregation. Almy was served with the notice of charges within twenty-four hours of the hearing
17
18    and he was given an opportunity to present evidence and call witnesses. See Wolff v. McDonnell,

19    418 U.S. 539, 563-70, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974) (outlining what prison officials
20    must provide an inmate when a protected liberty interest exists, and inmate faces disciplinary
21
      charges). And although Almy was refused counsel despite his request, the refusal was proper. Id.
22
      at 556 (noting counsel is required only when the inmate is illiterate or the issues presented are
23
24    legally complex). Accordingly, because the material facts do not demonstrate a deprivation of due

25    process rights, this Court finds that Plaintiff’s Fourteenth Amendment Due Process rights were not
26    violated.
27
28



                                                     -7-
     Case 2:12-cv-00129-RFB-VCF Document 549 Filed 09/09/20 Page 8 of 8



 1       VI.   CONCLUSION
 2         IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment [543] is
 3
      GRANTED.
 4
 5
 6      DATED: September 8,2020.
 7
 8                                                ____________________________________
                                                  RICHARD F. BOULWARE, II
 9                                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -8-
